Case 3:20-cr-30109-NJR Document 1 Filed 08/04/20 Page 1of3 Page ID #1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, )
) ) fh V 94
WW anlpgd-NIe~
Plaintiff, ) CRIMINAL NO. 7 b UK- AD 10%
)
VS. ) Title 18, United States Code,
) Section 2252A(a)(2)(B) & (b)
DAKOTA OLSON, )
; FILED
Defendant. )
AUG 04 2020
INDICTMENT CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
THE GRAND JURY CHARGES: tila
COUNT 1

TRANSPORTATION OF CHILD PORNOGRAPHY

On or before July 19, 2019, in Marion County, Illinois, within the Southern District of

Illinois,
DAKOTA OLSON,

defendant herein, knowingly transported, any visual depiction, as defined in Title 18 United States
Code, Section 2256(8)(A), including but not limited to the following: Video 28-04-2016 07 50 02
(1).mp4 and a01c33eb-cf62-4767-9a06-8cd6b228e5a8.mp4, that had been shipped or transported
in or affecting interstate or foreign commerce by any means, including by computer, and the
production of such visual depiction involved the use of a minor engaging in sexually explicit
conduct and the visual depiction is of such conduct, all in violation of Title 18, United States Code,
Section 2252A(a)(1) and (b).
COUNT 2

POSSESSION OF CHILD PORNOGRAPHY
Case 3:20-cr-30109-NJR Document 1 Filed 08/04/20 Page 2o0f3 Page ID #2

On or between July 19, 2019 to February 13, 2020, in Marion County, Illinois, within the

Southern District of Illinois,
DAKOTA OLSON,

defendant herein, did knowingly possess at least one matter which contains any visual depiction

that had been shipped and transported using any means and facility of interstate and foreign

commerce, the production of such visual depiction involved the use of a minor engaging in

sexually explicit conduct, and such visual depiction was of such conduct, including but not limited

to the following: Video 20-03-2016 09 08 14 (1).mp4 and 0d4535df-d30f-449a-bcf0-

a8dd8b68598f.mp4, all in violation of Title 18 United States Code Section 2252(a)(4)(B).
Forfeiture Allegation

1. The allegations contained in Counts 1-2 of this Indictment are hereby re-alleged
and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United
States Code, Section 2253.

2. Pursuant to Title 18, United States Code, Section 2253, upon conviction of an
offense in violation of Title 18, United States Code, Section 2252A, the defendant, shall forfeit to
the United States of America:

a. Any visual depiction described in Title 18, United States Code, sections
2251, 2251A, or 2252, or any book, magazine, periodical, film, videotape,
or other matter which contains any such visual depiction, which was
produced, transported, mailed, shipped or received in violation of Title 18,
United States Code, Chapter 110;

b. Any property, real or personal, constituting or traceable to gross profits or

other proceeds obtained from the offense[s]; and
Case 3:20-cr-30109-NJR Document1 Filed 08/04/20 Page 3of3 Page ID #3

Any property, real or personal, used or intended to be used to commit or to
promote the commission of the offense[s].
If any of the property above, as a result of any act or omission

of the defendant[s]:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

has been commingled with other property which cannot be divided without
difficulty,

e.

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

2253(b) and by Title 28, United States Code, Section 2461(c).

 

ALEXANDRIA BURNS ©
Assistant United States Attorney

SEU

STEVEN D. WEINHOEFT
United States Attorney
